Case 5:20-cr-00432-EJD Document 2 Filed 09/29/20 Page 1 Ty

*P 28 2azy
User, hee
N ANY on”
TER OS Dire,
UNITED STATES DISTRICT COURT SANJOS CALC,
4

NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA §
V. : CRIMINAL NO,
OLE HOUGEN CR 26 413 9 OMAG

CERTIFICATE OF THE ASSISTANT ATTORNEY GENERAL

I, Eric S. Dreiband, hereby certify that in my judgment, prosecution by the United States
of Ole Hougen for violations of Title 18, United States Code, § 249, on or about July 5, 2020, is
in the public interest and is necessary to secure substantial justice. This certification is made
pursuant to Title 18, United States Code, § 249(b).

Signed this//** day of September, 2020.

Gare 3 Athan
ERIC S. DREIBAND

Assistant Attorney General
Civil Rights Division
